


Exhibit 10.19

 

CASPER SLEEP INC.
2020 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AGREEMENT

 

Name of Participant:

 

 

 

Address:

 

 

 

Date of Grant:

 

 

 

Total Number of Restricted Stock Units:

 

 

 

Type of Shares Issuable on Vesting:

Common Stock

 

 

Vesting Schedule:

The RSUs shall vest according to the following vesting schedule: [Insert vesting
schedule here]

 

The Company and the Participant acknowledge receipt of this Notice of Restricted
Stock Unit Grant and agree to the terms and conditions of the Restricted Stock
Unit Agreement attached hereto and incorporated by reference herein, the
Company’s 2020 Equity Incentive Plan and the terms of this Notice of Restricted
Stock Unit Grant as set forth above.

 

CASPER SLEEP INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

Name:

[     ]

 

Name:

[     ]

Title:

[     ]

 

 

 

 

--------------------------------------------------------------------------------



 

CASPER SLEEP INC.

 

RESTRICTED STOCK UNIT AGREEMENT - INCORPORATED TERMS AND
CONDITIONS

 

ARTICLE I.

 

A.            Award of RSUs [and Dividend Equivalents].

 

(1)         Casper Sleep Inc. (the “Company”) hereby grants to the Participant
(“Participant”) named in the Notice of Restricted Stock Unit Agreement (the
“Notice of RSU Grant”), in consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the date of grant (the “Date of Grant”)
set forth in the Notice of RSU Grant the number of Restricted Stock Units
(“RSUs”) set forth in the Notice of RSU Grant, upon the terms and conditions set
forth in the Company’s 2020 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference, and this Agreement, subject to adjustment as
provided in Section 14 of the Plan.  Each RSU represents the right to receive
one Share, at the times and subject to the conditions set forth herein. 
However, unless and until the RSUs have vested, Participant will have no right
to the issuance of any Shares subject thereto.  Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.  Unless otherwise defined
herein or in the Notice of RSU Grant, the terms defined in the Plan shall have
the same defined meanings in this Restricted Stock Unit Agreement (the
“Agreement”).

 

(2)         [The Company hereby grants to Participant an Award of Dividend
Equivalents with respect to each RSU granted pursuant to the Notice of RSU Grant
for all ordinary cash dividends that are paid to all or substantially all
holders of the outstanding Shares between the Date of Grant and the date when
the applicable RSU is distributed or paid to Participant or is forfeited or
expires.  The Dividend Equivalents for each RSU shall be equal to the amount of
cash that is paid as a dividend on one Share.  All such Dividend Equivalents
shall be credited to Participant and be deemed to be reinvested in additional
RSUs as of the date of payment of any such dividend based on the Fair Market
Value of a Share on such date.  Each additional RSU that results from such
deemed reinvestment of Dividend Equivalents granted hereunder shall be subject
to the same vesting, distribution or payment, adjustment and other provisions
that apply to the underlying RSU to which such additional RSU relates.]

 

B.        Vesting of RSUs [and Dividend Equivalents].(1)  Subject to
Participant’s continued employment with or service to the Company or a
Subsidiary on each applicable vesting date set forth in the Notice of RSU Grant
and subject to the terms of this Agreement, the RSUs shall vest in such amounts
and at such times as are set forth in the Notice of RSU Grant.  [Each additional
RSU that results from deemed reinvestments of Dividend Equivalents pursuant to
Article I(A)(2) above shall vest if and only if the underlying RSU to which such
additional RSU relates vests, at the time such underlying RSU vests.] In the
event Participant incurs a Termination of Service, except as may be otherwise
provided by the Administrator or as set forth in a written agreement between
Participant and the Company, Participant shall immediately forfeit any and all
RSUs [and Dividend Equivalents] granted under this Agreement that have not
vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such RSUs [and Dividend
Equivalents] that are not so vested shall lapse and expire.

 

--------------------------------------------------------------------------------

(1)  NTD: Insert bracketed language if desire to award dividend equivalents in
connection with the RSUs.

 

--------------------------------------------------------------------------------



 

C.        Distribution or Payment of RSUs.

 

(1)         Participant’s RSUs shall be distributed in Shares (either in
book-entry form or otherwise) as soon as administratively practicable following
the vesting of the applicable RSU pursuant to this Agreement and, in any event,
within sixty (60) days following such vesting (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A).  Notwithstanding the foregoing, the Company may delay a
distribution or payment in settlement of RSUs if it reasonably determines that
such payment or distribution will violate Federal securities laws or any other
Applicable Law, provided that such distribution or payment shall be made at the
earliest date at which the Company reasonably determines that the making of such
distribution or payment will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii), and provided further that no payment or
distribution shall be delayed under this Article I(C)(1) if such delay will
result in a violation of Section 409A.

 

(2)         All distributions made in Shares shall be made by the Company in the
form of whole Shares.

 

D.        Conditions to Issuance of Stock.  The Company shall not be required to
issue or deliver any certificate or certificates for any Shares or to cause any
Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions:  (a) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable and (d) the receipt by the Company of any tax obligations due on
issuance of such Shares, which may be in one or more of the forms of
consideration permitted under Article I(E)(1).

 

E.                               Tax Obligations.

 

(1)           The Company (or the Parent or Subsidiary employing or retaining
Participant) has the authority to deduct or withhold, or require Participant to
remit to the applicable employing entity, an amount sufficient to satisfy any
applicable Federal, state, local and foreign income and employment tax
withholding requirements (including the employee portion of any FICA obligation)
applicable to the issuance of Shares pursuant to the RSUs or with respect to any
taxable event arising pursuant to this Agreement. The Company (or its Parent or
Subsidiary, as applicable) may withhold or Participant may make such payment in
one or more of the following forms:

 

(i)             by cash or check;

 

(ii)   with the consent of the Administrator, by electing to have withheld the
net number of Shares otherwise issuable pursuant to the RSUs having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company (or its Parent or Subsidiary, as
applicable) based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income;

 

--------------------------------------------------------------------------------



 

(iii)     with the consent of the Administrator, by tendering to the Company
vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company (or its Parent or Subsidiary, as
applicable) based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income; or

 

(iv)  with the consent of the Administrator, by selling a sufficient number of
Shares otherwise deliverable to Participant through such means as the
Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to satisfy such withholding taxes.

 

Participant acknowledges and agrees that the Company may refuse to deliver the
Shares issuable with respect to the RSUs to, or cause any such Shares to be held
in book-entry form by, Participant or his or her legal representative if such
withholding amounts are not timely delivered in full pursuant to this
Article 1(E)(1).

 

(2)           Code Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A.
However, notwithstanding any other provision of the Plan or this Agreement, if
at any time the Administrator determines that this Award (or any portion
thereof) may be subject to Code Section 409A, the Administrator shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other Person for failure to do so) to adopt such amendments
to the Plan or this Agreement, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate for this
Award either to be exempt from the application of Code Section 409A or to comply
with the requirements of Code Section 409A.

 

(3)           Liability.  Participant is ultimately liable and responsible for
all taxes owed in connection with the RSUs, regardless of any action the Company
or any of its Parents or Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the RSUs.  Neither the Company nor any
of its Parents or Subsidiaries makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the awarding, vesting or
payment of the RSUs or the subsequent sale of Shares.  The Company and its
Parents and Subsidiaries do not commit and are under no obligation to structure
the RSUs to reduce or eliminate Participant’s tax liability.

 

F.           Rights as Stockholder.  Neither Participant nor any Person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars and delivered to Participant (including through
electronic delivery to a brokerage account).  Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.

 

G.          RSUs Not Transferable.  The RSUs may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares

 

--------------------------------------------------------------------------------



 

underlying the RSUs have been issued, and all restrictions applicable to such
Shares have lapsed.  No RSUs or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.  Notwithstanding the foregoing, with the
consent of the Administrator, the RSUs may be transferred to Permitted
Transferees, pursuant to any such conditions and procedures the Administrator
may require.

 

H           .Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant or as is otherwise permitted under the Plan. This Agreement is
governed by the internal substantive laws but not the choice of law rules of
Delaware.

 

I.           No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF AND
ISSUANCE OF SHARES PURSUANT THERETO IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

J.           Administration. The Administrator shall have the power to interpret
the Plan and this Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement, as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator will be
final and binding upon Participant, the Company and all other interested
Persons. To the extent allowable pursuant to Applicable Law, no member of the
Committee or the Board will be personally liable for any action, determination
or interpretation made with respect to the Plan or this Agreement.

 

K.          Adjustments. The Administrator may accelerate the vesting of all or
a portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 14 of the Plan.

 

L.          Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s address set forth
below. By a notice given pursuant to this Article 1(L), either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email

 

--------------------------------------------------------------------------------



 

or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service. Subject to the limitations set forth in
Section 232(e) of the General Corporation Law of the State of Delaware (the
“DGCL”), Participant consents to the delivery of any notice to Participant given
by the Company under the DGCL or the Company’s certificate of incorporation or
bylaws by (i) facsimile telecommunication to the facsimile number for
Participant in the Company’s records, (ii) electronic mail to the electronic
mail address for Participant in the Company’s records, (iii) posting on an
electronic network together with separate notice to Participant of such specific
posting or (iv) any other form of electronic transmission (as defined in the
DGCL) directed to Participant. This consent may be revoked by Participant by
written notice to the Company and may be deemed revoked in the circumstances
specified in Section 232 of the DGCL.

 

M.         Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all Applicable
Law and regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such Applicable
Law.

 

N.          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs [(including RSUs that result
from the deemed reinvestment of Dividend Equivalents), the Dividend Equivalents]
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

O.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in Article 1(G) and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

P.           Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the RSUs [and
Dividend Equivalents].

 

Q.          Lock-up Period.  Participant shall not offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Shares (or other
securities) of the Company or enter into any swap, hedging or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Shares (or other securities) of the Company held by
Participant (other than those included in the registration) for a period
specified by the representative of the underwriters of Common Stock (or other
securities) of the Company not to exceed 180 days following the effective date
of any registration statement of the Company filed under the Securities Act (or
such other period as may be requested by the Company or the underwriters to
accommodate regulatory restrictions.

 

--------------------------------------------------------------------------------
